Title: To Benjamin Franklin from Thérèse Aerts, August 1783
From: Aerts, Thérèse
To: Franklin, Benjamin


          
            Monsieur,
            Bruxelles ce Aout 1783.
          
          La confience que vous inspire à toutes les personnes qui ont l’honneur de vous
            connaitre m’enhardit à recourir une seconde fois à vos bontés. Ma reconnoissance ose
            vous rappeller Monsieur La lettre que vous m’avez fait la grace de m’écrire en datte du
            28 Aout 1782. Le Sentiment en est
            profondement gravé dans mon Coeur. Cette lettre a fait Longtêms mon espoir et ma
            consolation; je croÿois voir approcher le jour qui devait mettre un terme à toutes les
            engoises de ma scituation; helas! le sort semble L’emporter sur les demarches plaines de
            bonté et de commiseration que vous avez daignez faire en ma faveur. Il s’agissait de
            trouver les moÿens de retracer un epoux qui s’est expatrié pour aller se fixer à boston,
            vous aviez ut la bonté de vous addresser pour cet effet à Mr. Williams à nantes, et de
            le charger de correspondre avec moi. Apres huit mois d’attente Mr: Williams m’a fait
            l’honneur de m’écrire qu’il n’avoit jusqu’à lors rien recu touchant l’existence du nommé
            Smith mon epoux—
            Je suis donc sans espoir de ce coté la apres cinq
            années de souffrances et d’incertitudés. La derniere lettre de mon mari en datte du 24.
            Avril 1778. me marquait que si après une année révolue je n’apprenois point de ses
            nouvelle, ce seroit une preuve certaine qu’il auroit cessé de vivre. Quatre années se
            sont écoulées depuis la revolution de cette fatale année, sans qu’il m’ait été possible
            de decouvrir si mon epoux est en vie, ou si ajant cessé de vivre, les personnes qu’il
            avoit rendu depositaires de ses fortunes sont en même au point de remplir ses dernieres
            volontés. Jugez Monsieur de ma situation; abbandonnée de mon epoux étrangere à ses
            parens qui se vangent par le cruel delaissement du chagrin que leurs à causé un fils
            denaturée, je languis sans secours, et sans appuis, je vois s’éloigner chaque jour la
            faible, et la seule ressource sur laquelle il m’étoit permis dans ma misere de jetter
            les ÿeux, mon mari vivant m’avoit promis des de secours il savoit combien il m’étoient
            necessaires, la justice la pitie lui faisoient un devoir de m’assister depuis cinq ans
            je n’ai plus aûcune de ses nouvelles, s’il est mort qu’on me rende son bien il en à
            disposé en ma faveur, toutes les loix divines et humaines viennent à l’appuis de ma
            juste réclamation, mais pourquoi vous importuneraisje de mes peines; j’en ai dit asséz
            pour interesser l’âme du plus grand des hommes, du plus sensible du plus genereux. Comme
            la multiplicité de vos affaires ne peut que vous avoir fait perdre de vue les details de
            ma demande, je prends la liberté Monsieur d’en joindre ici la copie telle que j’ai eu
            l’honneur de vous l’envoier. J’ai l’honneur d’être, Monsieur, Vôtre très-humble et
            tresobeissante servante
          
            M: T. Aerts
              NÉE
              Speeckaert
          
          
          
            P.S. Je vous prie, Monsieur,
              d’adresser l’honneur de vôtre reponce sous le Couver de Mr Vain Controlleur au Bureau
              Général des Postes des Paÿs-bas, à Bruxelles.
          
         
          Notation: Aerts Mde. Bruxelles Aout
            1783.—
        